Campbell,* Special Judge,
delivered tbe opinion of the court.
This case has been argued by several counsel with a great wealth of learning, which has received due attention by the court, and, aided by it, we do not consider it proper to do more .than to decide the questions involved in the case before us, leaving all others to be decided as they may arise hereafter.
While corporations are entitled to the protection of the Constitutions of the state and the United States, they are in a class by themselves, and their charters are held at the will of the legislature, subject to amendment or repeal, and they may be dealt with differently from natural persons. Berea College v. Kentucky, 211 U. S. 45, 29 Sup. Ct. 33, 53 L. Ed. ——
The power of the legislature to prohibit “trusts, combinations, contracts and agreements inimical to the public welfare” is not derived from or dependent on section 198 of the state Constition of 1890, which neither confers nor limits its power, which exists by virtue of the general grant of legislative power. This section imposes on the legislature the duty to pass such laws, and the use of the expression “inimical to the public welfare” by the legislature has no effect, except to show that what it prohibits is by it regarded as of that character. That expression might be stricken from the Constitution and laws without affecting the validity of the law. It is for the legislature to declare what is inimical to public welfare, and it is only when it transcends the limit of legislative power that the-courts may interpose to shield the fundamental law from violation.
This case is to be determined by chapter 88, p. 125, Laws 1900, in force in 1902, when the act complained of by the information occurred. We do not regard that statute as unconstitutional, for it is certainly true that an agreement, the purpose and effect of which are directly to restrain trade and hinder competition in the sale or purchase of a commodity, is against public policy and void and punishable.-
*20If it is true that any provision of the act of 1900 is violative of the Constitution of the state or the United States,, it may be disregarded and eliminated, since the various provisions are severable, and do not present the difficulty which has sometimes caused statutes to be condemned.
We find no fault with the information containing several unnecessary averments, but all characterizing a single cause of action. Its averments bring this case fully .within the case of Kosciusko Oil Mill & Fertilizer Co. v. Wilson Colton Oil Co., 90 Miss. 551, 43 South. 435, 8 L. R. A. (N. S.) 1053, decided by this court, which is decisive of this.
The appellee, if it shall be convicted, is not liable to the penalty declared by section 5004 of the Code of 1906, for the offense charged occurred in 1903, when the act of 1900 was in force, the penalty for violation of which was forfeiture of charter; and section 5020 of the Code provides that for any former violation of the law the penalty may be a fine of $200, without forfeiture of charter. So, if appellee shall be convicted, the trial court, regarding the clear intimation of the legislativa will for lenience in such case, may be expected to impose only a fine of $200, without forfeiture of charter.
Judgment reversed, demurrer overruled; and cause remanded for such proceedings as may be had according to law.

 Fletci-ier, J., having been of counsel in the case before his appointment to the bench recused himself, and J. A. P. Campbell, Esq., a member of the supreme court bar was appointed and presided in his place.